EDGERTON, Circuit Judge
(dissenting).
The Commission found in effect that appellant had repeatedly made false statements to the Commission, and that it had done so willfully. I do not see how either of these findings can be thought to lack support. Their support includes the following facts, among others. In 1937, to show that appellant was financially qualified for increased facilities, it filed a “Financial Statement” that included under Assets “Cash in Banks $25,362.11.” It is not only proved but conceded that appellant’s cash in banks was actually $362.11. Appellant overstated its assets by $25,000 net. It did this consciously and deliberately. It does not claim to have believed it had the missing $25,000, either in banks or elsewhere, in cash or in any other form. Appellant’s witness says the money was “all arranged for” and that “had the pending application been granted, the money would have been available for the improvements at once. * * * It was not shown as a liability, which was unfortunate.” But the witness’s confidence, however well founded, in the availability of a loan, does not obviate the fact that a false statement was deliberately made. Other misrepresentations related to stock ownership.
Even if appellant’s falsehoods had been merely reckless or negligent rather than willful, they would still have supported the Commission’s finding that “the continued series of misrepresentations and concealments * * * demonstrates that the applicant does not 'possess the necessary character qualifications of a licensee of a radio station, and that the public interest, convenience and necessity will therefore not be served by a grant of a renewal of license to the applicant.” The Communications Act does not forbid the Commission to regard mere indifference to truth as contrary to thg public interest. Both the Act and the WOKO case require us to affirm its decision.